70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Frank A. BISEGNA, Plaintiff, Appellant,v.Jeffrey A. KITAEFF, Defendant, Appellee.
No. 93-1833.
United States Court of Appeals, First Circuit.
Nov. 21, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  William G. Young, U.S. District Judge ]
Frank A. Bisegna on brief pro se.
Jeffrey A. Kitaeff and Jason Rosenberg On Defendant-Appellees'
Motion for Summary Disposition for appellee.
D.Mass.
AFFIRMED.
Before CYR, BOUDIN and STAHL, Circuit Judges.
Per Curiam.


1
On April 14, 1993, appellant Frank A. Bisegna, a chapter 7 debtor, appealed to the district court from a bankruptcy court order determining the amount of two claims against the estate.  On July 16, 1993, the district court dismissed the appeal for failure to file a brief.  Appellant appeals the district court's order of dismissal.


2
We have reviewed the record and discovered that appellant did file a timely one-page brief in the district court.  Although this brief was accepted for filing by the clerk's office, it was never entered on the docket.  It appears that the brief was overlooked because it was attached to copy of the district court's briefing order.  Ordinarily, under these circumstances, a remand might be appropriate.  However, appellant's one-page brief, filed below, utterly failed to identify any alleged error in the bankruptcy court's ruling on the claims against the estate.  Instead, appellant argued that the bankruptcy court erred in denying his repeated motions to withdraw his bankruptcy petition.


3
Based on the bankruptcy court docket entries, it is apparent that appellant had already appealed once to the district court from the denial of his motion to withdraw, and that he did not file a timely appeal from the denial of any subsequently filed motion seeking reconsideration.  See Bankruptcy Rule 8002.  Under the circumstances, we affirm the judgment of dismissal on the ground that the district court lacked jurisdiction to reach the sole issue raised in appellant's brief.


4
Affirmed.